Citation Nr: 1227308	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed right knee disability.    

2.  Entitlement to service connection for claimed left knee disability.    

3.  Entitlement to an initial disability evaluation in excess of 20 percent for the service-connected lumbosacral strain with degenerative disc disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to October 1983.  Service records show that he was awarded a Combat Infantryman's Badge and a Purple Heart.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the RO that denied service connection for knee disabilities.  A 20 percent rating was assigned to the service-connected low back strain beginning on June 21, 2002.    

The Board also notes that, in December 2011, after 90 days from certification of the appeal to the Board, the Veteran provided additional evidence to the Board without waiving his right to have the RO initially review of new evidence.  The additional evidence, on review, is found to be either duplicative or not to be pertinent to issues on appeal.  

Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an increased evaluation in excess of 20 percent for the service-connected lumbosacral strain with degenerative disc disease is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is shown to have manifested complaints of right knee pain during his period of active service.   

2.  The currently demonstrated bilateral knee degenerative joint disease is shown as likely as not to be due to repetitive injuries sustained as the result of the Veteran's strenuous duties during his extensive period of active service.    

3.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to bilateral knee pain since service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his right knee disability manifested by degenerative joint changes is not due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

2.  By extending the benefit of the doubt to the Veteran, his left knee disability by degenerative joint changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in November 2006 and July 2007, prior to the initial adjudication of the appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in November 2006 and July 2007 letters. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from 1999 to December 2009 are associated with the claims folder.  Womack Army Hospital records dated from 1983 to 1997 are associated with the claims file.  The private records from C.F. Orthopedics and C. Neurological Services are associated with the claims file.  In July and August 2007, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  

The Veteran underwent a VA examination in 2007 to obtain medical evidence as to the nature and likely etiology of the claimed bilateral knee disability.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d). 

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service- connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (1999).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Initially, it must be noted that the Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995). 

In the present case, the Veteran asserts that his current bilateral knee disability is due to parachute jumps and other types of trauma suffered during his extensive period of active service.  See the Veteran's statement dated in November 2006.  

The service records show that the Veteran's military occupation specialty was infantryman.  The service records also show that the Veteran served in the Republic of Vietnam and was awarded a Combat Infantryman's Badge and a parachutist's Badge.  While the Veteran is not alleging a specific knee injury in combat, his statements are consistent with his circumstances of service.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d). 

Further, the Veteran, as a layperson, is competent to describe actions such as parachute jumps and describe observable symptoms.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the Board finds that there is competent evidence that the Veteran participated in parachute jumps in service. 

The medical evidence of record shows that the Veteran has a current diagnosis of a knee disability.  The July 2007 VA examination reported a diagnosis of left and right knee strain.  The VA treatment records dated in July 2006 and June 2009 show diagnoses of degenerative joint disease of the knees.  The other orthopedic records showed diagnoses of degenerative joint disease of the knees, osteoarthritis and possible medical meniscus tear.  See the C.F. Orthopedics records dated in January 2007 and April 2008.  

The service treatment records show that the Veteran was rendered medical treatment for knee pain.  A December 1974 service treatment record indicates that the Veteran reported that it felt like his left knee would lock.  The examination revealed that full range of motion of the knees, no swelling, and no crepitus.  An X-ray examination of the knees was negative.  

The service examinations performed prior to 1974 showed that examination of the lower extremities was normal.  See the service examinations reports dated in October 1967, September 1969, August 1970, July 1971, and November 1973.  The Veteran denied having swollen or painful joints or a trick or locked knee in October 1967, September 1969, August 1970, and July 1971.  

However, in November 1973, the Veteran reported having swollen and painful joints, but denied having a trick or locked knee.    

The service treatment records dated in November 1975 indicate that the Veteran reported having pain in his right leg, knee and ankle for one week.  The Veteran reported having needle like pain in his right knee on and off.  The examination revealed pain and tenderness behind the knee at the top of the muscles.  The diagnosis was that of possible tendonitis or muscle inflammation.    

The service examination in September 1976, March 1981, and July 1982 indicated that examination of the lower extremities was normal.  In March 1981, the Veteran reported having painful and swollen joints, but denied having a trick or locked knee.  In July 1982, the Veteran denied having swollen or painful joints or a trick or locked knee.  

In October 1982, the Veteran sought medical treatment after hurting his right leg while exercising.  The assessment was that of first degree knee problem, and the Veteran was placed on non-specific profile with no running, jumping or marching for 10 days.  

A September 1983 separation examination report indicated that examination of the lower extremities was normal.  The Veteran reported having swollen and painful joints and a trick or locked knee.  The examining physician noted that the Veteran had a history of knee problems.   

There is no evidence of degenerative changes of the knees within one year of service separation.  Thus, service connection may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Degenerative joint disease and osteoarthritis of the knees were first diagnosed by x-ray and MRI examination in 2008, over 20 years after service separation.    

At the initial VA examination in February 1984, the Veteran reported having pain in the right knee.  The Womack Army Hospital treatment records dated from 1983 to 1988 do not disclose complaints or treatment of a knee disability.  A January 1989 Womack Army Hospital record showed that the Veteran had complaints of pain in the right knee for 3 days.  An X-ray examination of the right knee was normal.  

The Veteran underwent a VA joints examination in October 2002.  He did not report any symptoms or complaints pertinent to the knees.  The examination showed that the knees moved freely on flexion and extension.  

The VA treatment records showed that the Veteran underwent x-ray examination of the right knee in July 2006.  The X-ray examination was normal.  The assessment was that of degenerative joint disease of the right knee.  

In October 2006, the Veteran filed a claim of service connection for a bilateral knee disability.  He reported experiencing pain, swelling, and stiffness in the knees.  He reported having some loss of range of motion in the knees.   

The VA treatment records showed that, in September 2006, the Veteran had complaints of right knee pain.  An October 2006 MRI of the knee showed effusion in the knee.  The VA treatment records showed that the Veteran had right knee swelling in December 2006, pain in the knees in June 2009, and left knee swelling in November 2009.  

The private treatment records from C.F. Orthopedics showed an assessment of right knee osteoarthritis in January 2007 and degenerative joint disease of the knees in April 2008.  

The January 2007 record from C.F. Orthopedics indicated that the Veteran presented to the office for an evaluation of the right knee.  The Veteran denied any specific injury.  He stated that, over the last three months, he had had pain in the right knee.  He described having pain, swelling, and stiffness in the knee.  The examination showed effusion and tenderness along the medical joint line.  He had full active and passive range of motion of the right knee.  An examination of the left knee showed no obvious deformities.  He had full active and passive range of motion.  The x-ray examination of the right knee showed mild joint space narrowing along the medial joint line.  Otherwise no bony abnormalities were noted.  An MRI of the right knee showed a Baker's cyst.  It was also noted that that the Veteran appeared to have a posterior horn medial meniscus tear, although this was not noted on the MRI.  The diagnosis was that of right knee pain, osteoarthritis, possible meniscus tear.  The Veteran underwent a cortisone injection of the right knee.  

An April 2008 record from C.F. Orthopedics showed that an x-ray examination and MRI of the left knee showed mild chondromalacia and mild tricompartmental degenerative joint disease of the left knee with findings suggesting a small radial tear of the lateral meniscus.  An MRI of the right knee showed degenerative joint disease, significant chondromalacia and a complex tear involving the entire lateral meniscus.  

The Veteran was afforded a VA examination in July 2007 in order to determine whether the current knee disabilities were related to active service.  The Veteran reported that the onset of his knee problem in the 1950's and treatment for the knee pain beginning in 1985.  

The VA examiner stated that he was unable to render a medical opinion as to whether the current left and right knee disabilities were related to an in-service injury or knee condition without resorting to mere speculation.  The examiner stated that the presence of multiple non-organic signs during the examination made it mere speculation to associate any findings at the present examination with any event that occurred in service.    

The Veteran himself relates the current bilateral knee disability to the parachute jumps in service.  Although the Veteran, as a layperson, is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.   

Moreover, on this record, the Veteran is shown to have reported and to have received treatment for knee manifestations at different times during his extensive period of active duty.  

In this case, there is medical evidence of record that showing a continuity of treatment in that the Veteran reported having knee pain in February 1984, shortly after service and other complaints in January 1989 when he reported having knee pain for three days.  See the Womack Army Hospital treatment records dated from 1983 to 1988 and the February 1984 VA examination report.  

The private  medical evidence shows that the Veteran reported having knee pain and was found to have degenerative joint disease in 2006.  See the C.F. Orthopedic treatment records and the VA treatment records.  

Thus, on this record, the Board finds that the Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology and treatment referable to a chronic bilateral knee disorder since service.      

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that bilateral degenerative joint disease of the knee as likely as not is due to trauma and injury sustained by the Veteran with his hazardous and physically challenging duties during his extensive period of active service.   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for right knee degenerative joint disease is granted.  

Service connection for left knee degenerative joint disease is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that an examination of the service-connected lumbar spine disability is necessary since the last VA examination was conducted in 2008.  The January 2008 VA examination report indicates that the claims folder was not available for review.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

The RO should conduct a search for any outstanding VA treatment records from the VA Healthcare System in North Carolina referable to the service-connected lumbar spine disability since September 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The RO should contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the service-connected lumbar spine disability.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain the copies of all clinical records from the VA Healthcare System in North Carolina referable to treatment rendered the Veteran for the service-connected lumbar spine disability since September 2011.   

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify any other VA or non-VA medical treatment rendered for the service-connected lumbar spine disability.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained and incorporate them, along with any other clinical records obtained, into the claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.

3.  The RO then should schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine disability.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all symptoms and manifestations due to the service-connected lumbar spine disability.  The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The examiner should specify whether the lumbar spine disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.

The examiner should specifically identify all symptomatology and manifestations and should specify whether the lumbar spine disability causes limitation of motion, pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.

The examiner should indicate whether any degenerative disc disease has required any periods of doctor prescribed bed rest.  The examiner should also indicate if any disc disease results in partial or complete paralysis, neuralgia or neuritis of any nerve, specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


